United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2007

                                                           Charles R. Fulbruge III
                            No. 05-51306                           Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

KEVIN MICHAEL HANSON,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 3:05-CR-795-1
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Kevin Michael Hanson has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Hanson has filed a

response to counsel’s motion.    Our independent review of

counsel’s brief, Hanson’s response, and the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See

5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-51306
                               -2-

     Hanson’s motion for the appointment of a new attorney and to

set a briefing schedule is DENIED.   See United States v. Wagner,

158 F.3d 901, 902-03 (5th Cir. 1998).